Citation Nr: 1009575	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.

2.  The Veteran's current back disability is etiologically 
related to an injury in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A back disability was incurred in active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Tinnitus

The Veteran claims that he is entitled to service connection 
for tinnitus, as he believes this condition originated during 
service.  He has reported in-service noise exposure including 
noise exposure associated with driving a truck with cannons 
and routine involvement in combat with the enemy and gunfire.  
He has also reported constant ringing in his ears while in 
Vietnam that has never gone away.

The Veteran's service treatment records do not document a 
complaint or diagnosis of tinnitus.  In July 1967, the 
Veteran complained of occasional pain in the ears.  The 
examiner noted that the tympanic membranes looked good and 
there was no inflammation.  The Veteran was to return if the 
problem continued.  The Veteran listed unspecified ear, nose 
or throat trouble on his report of medical history upon 
separation in November 1967.  His November 1967 discharge 
examination notes no abnormalities with respect to his ears 
or hearing.

With respect to post-service medical records, VA outpatient 
treatment records as early as October 2001 show a complaint 
of constant tinnitus, which had gotten worse at that time.  

In August 2006, the Veteran was afforded a VA examination.  
The Veteran reported noise exposure in service such as 
exposure to self-propelled antiaircraft artillery systems, 
truck noise, and mine explosions.  The Veteran also reported 
noise exposure working in the Smith-Corona factory, but he 
wore ear protection, and recreational noise exposure with 
hunting.  The examiner diagnosed the Veteran with tinnitus, 
and determined that it is not least as likely as not that the 
Veteran's tinnitus is related to service.  She noted that the 
Veteran had not complained of tinnitus until sometime in the 
last 5 to 10 years. 

The record also contains a May 2007 statement from a nurse 
practitioner at the Family Health Network of Central New 
York.  She noted that the Veteran had complained of tinnitus 
on several occasions, and also pointed out that the most 
common source of long-standing tinnitus is exposure to loud 
sounds.  She also noted that a single exposure of sudden, 
extremely loud noise can also result in tinnitus.  As the 
Veteran was exposed to such noises during his time in the 
service, she found that it was quite probable that his 
tinnitus is casually related to in-service noise exposure.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to service connection for 
tinnitus.  In doing so, the Board finds the testimony of the 
Veteran concerning the onset and continuous nature of his 
tinnitus to be credible and consistent with the circumstances 
and duties of his service.  Moreover, the opinion of the 
private nurse practitioner links the Veteran's current 
tinnitus to his in-service noise exposure.

The Board acknowledges that the opinion of the VA examiner is 
against the Veteran's claim.  However, the Board has found 
this opinion to be of little probative value, as the examiner 
gave little rationale for her opinion.  Furthermore, as noted 
above, the Board has found the Veteran's allegation of 
constant tinnitus during and continuously since service to be 
credible.  This also renders the VA examiner's opinion--which 
is based in part on the absence of documentation of tinnitus 
in service and since service-of minimal probative value.

In light of the credible statements establishing that the 
Veteran was exposed to excessive noise in service, that he 
began experiencing tinnitus in service, and that he has 
continued to experience tinnitus since his release from 
active duty, and medical opinion supportive of the Veteran's 
claim, the Board's finds that the evidence supporting the 
claims is at least in equipoise with that against the claim.  
In such cases, the benefit of the doubt is to be given to the 
Veteran.  Accordingly, service connection for tinnitus is 
warranted.



Back Disability

The Veteran also contends that his back disability originated 
in service.  He relates his current low back pain to trauma 
sustained in service, when he tripped and fell on a tree 
trunk.  

The Veteran's service treatment records indicate that upon 
his entrance into service, he reported a history of injuring 
his back while lifting furniture at his home.  A notation of 
recurrent back pain was also indicated on the Veteran's 
report of medical history upon discharge in November 1967.  
There was no notation of a back injury or disorder during 
service or any diagnosis of a back disability in service.  In 
addition, the report of his separation examination shows that 
his back was found to be normal on clinical examination.

However, the medical corpsman for the Veteran's unit provided 
a statement in March 2007 indicating that the Veteran's back 
was badly bruised in service when he attempted to avoid being 
burned by a flare and fell backwards and landed on a tree.  
He added that he put the Veteran on "no duty" for 5 days 
and attended to him several times a day.   

Post-service medical records do not document any evidence of 
a back disability until many years after the Veteran's 
discharge from service.  Records from the Foster Family 
Chiropractic from 2000 through 2005 and a letter from the 
Veteran's treating chiropractor at the facility indicate that 
the Veteran was treated there for a low back disability.  The 
Veteran presented to the office in 2000 with low back pain 
and told the treating chiropractor that he had experienced 
back pain since he was 20 years old.

The Veteran also submitted a statement from a friend who 
served with him in Vietnam.  In his statement, G. F. wrote 
that he has been in contact with the Veteran since their 
service in Vietnam, and knew that the Veteran suffered from a 
chronic back problem he did not have prior to service.  He 
also stated that the Veteran first injured his back in 
service when he tripped and fell onto a tree trunk, hurting 
his back.  G. F. further noted that the Veteran indicated to 
him that his back bothered him throughout the remainder of 
his service.

VA outpatient treatment records also note the Veteran's 
complaints of low back pain.  In October 2005, the Veteran's 
wife told the treating physician that the Veteran was a 
postal carrier, and that the position required a lot of 
twisting of his back.  In November 2005 the Veteran reported 
that he thought he had more back pain because of his job.  
Degenerative spine pain was noted in a January 2006 physical 
therapy note.  

The Veteran was first afforded a VA examination for his back 
condition in August 2006.  The examiner indicated that he 
reviewed the Veteran's service treatment records, buddy 
statements and other post-service medical records.  A 
diagnosis of very slight degenerative changes of the lumbar 
spine was noted.  He found that the Veteran's current lumbar 
spine complaints are not as likely as not related to his 
claimed low back injury in service.  He noted that the 
Veteran's X-rays showed only slight changes.  

The Veteran's private chiropractor also wrote a statement 
dated in December 2006.  He wrote that the Veteran reported 
to his office in September 2006 for back pain.  Also, he 
stated that the Veteran told him he initially injured his 
back in Vietnam in 1967 when he fell onto a tree trunk.  The 
chiropractor opined that if the Veteran's reported history is 
accurate and complete, he was confident that the 1967 injury 
could have been the degenerative process that has led to the 
subjective symptoms of the present.

The Veteran was afforded another VA examination in August 
2007. Upon examination, the Veteran complained of a constant 
low back ache.  He stated that he had experience this 
progressively worsening condition since his in-service 
injury.  After a thorough physical examination and updated X-
rays, the examiner diagnosed the Veteran with degenerative 
intervertebral disc disease of the lumbar spine with 
radicular irritations to the left thigh.  In his opinion, the 
Veteran's current symptoms are less likely than not related 
to any low back injury while he was on active duty.  In so 
finding, the examiner noted that the Veteran had worked as a 
mail carrier for approximately 25 years.  Moreover, his X-
rays did not show any significant degenerative changes of the 
disc spaces.  Therefore, he determined that these 
degenerative changes are least as likely as not age related.  

The Board acknowledges that there are competing opinions with 
respect to the etiology of the Veteran's low back disability.  
While the VA examiners found no causal relationship between 
the Veteran's service and his current low back disability, 
the private chiropractor concluded that the Veteran's current 
back disability likely originated with the in-service injury.  
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this case, the Board has found the Veteran's allegation 
that he has experienced chronic back pain since injuring his 
back in service to be credible.  In this regard, the Board 
notes that the Veteran did report a history of recurrent back 
pain at the time of his discharge from service.  In addition, 
in October 2000, years prior to filing his claim for service 
connection for back disability, the Veteran reported that he 
had been experiencing back pain since injuring his back in 
the service.  Since this history was provided for clinical 
purposes rather than compensation purposes, the Board has 
found it to be very probative.  

In addition, the record contains the statement from the 
medical corpsman confirming that the Veteran injured his back 
in service, and a statement from someone who served with the 
veteran that corroborates the Veteran's contentions.

Because the opinion of the private chiropractor is based on 
history the Board has found to be accurate and the VA 
opinions against the claim do not adequately account for the 
history the Board has found to be credible, the Board has 
found the favorable opinion from the Veteran's private 
chiropractor to be more probative.

In sum, the Board is satisfied that the preponderance of the 
evidence supports this claim.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


